DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/06/2021 and 12/09/2021 have been entered. Claims 2-12, 14, 15, 29-38, and 41 are cancelled. Claims 42 and 43 are newly added. Claims 1, 13, 16-28, and 39-43 are pending in this instant application.  Claims 22-27, 39, and 40 are withdrawn. Claims 1, 13, 16-21, 28, 42, and 43 are currently under examination.   

Priority
This application is a 371 of PCT/US18/62956 filed on 11/29/2018, which claims benefit of US Provisional Application No. 62/593,372 filed on 12/01/2017.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-21 and 28) and species (atovaquone as the therapeutic compound and TPP as the mitochondria-targeting compound) in the reply filed on 12/09/2021 is acknowledged.  The traversal is on the ground(s) that “the recitation of atovaquone chemically modified with one of TPP and a TPP-derivative. This common technical feature is not suggested by the prior art. Further, there would be no serious search burden imposed by examining claims in each group. Also, a restriction requirement is never proper unless the restricted group of claims is patentably distinct (i.e., inter alia, non-obvious under 35 U.S.C. §103) from the elected group of claims” (p. 6, para. 4). This is not found persuasive because the amended technical feature is still not a special technical feature as it does not make a contribution over the prior art under 102/103 Rejection below. Also, the argued “no serious search burden imposed by examining claims” and “unless the restricted group of claims is patentably distinct” do not apply to the 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single a priori ,” that is, before considering the claims in relation to any prior art, or may only become apparent “ a posteriori ,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.“ (see MPEP § 1850 [R-10.2019], 37 CFR 1.475, II). Claims 22-27, 39, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2021. Thus, claims 1, 13, 16-21, 28, 42, and 43 are currently examined. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Five information disclosure statements (IDS) filed on 05/29/2020, 07/15/2020, 10/14/2020, 11/18/2020, and 06/07/2021 have been considered.

Claim Objections
Claim 28 is objected to because of the following informalities: In claim 28, insert the missing phrase “comprises one of” immediately after the recitation “mitochondria-targeting compound” (line 4). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: It is not clear what is to be achieved in the sensitizing of cancer cells. Applicant is advised to insert the phrase “for anticancer activity” at the end of the claim.
Claim 21 recites “health-span”, which is not specifically defined and is not clearly quantifiable because health involves multiphase aspects. Applicant is advised to change the recitation to “health”.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, 16-21, 28, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ke et al. (Antimicrob Agents Chemother 61:e01220-16, 2017, posted online on October 31, 2016, hereinafter referred to as Ke ‘2016).
With regard to structural limitations “A composition comprising (or comprising a pharmaceutically-effective amount of) a therapeutic compound having intrinsic anti-mitochondrial properties chemically modified (not specifically defined and thus encompassing non-covalent chemical 
Ke ‘2016 disclosed the Caged Garcinia xanthones (CGXs) compounds CR135 and CR142 (attached with a triphenylphosphonium group, PPh3): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 to be highly effective antimalarial inhibitors. CGXs do not target the mitochondrial electron transport chain (mtETC), the target of the clinically approved drug atovaquone. As shown in Fig. 6, this transgenic malaria parasite line was fully resistant to atovaquone, but was still susceptible to all of the CGX compounds tested, suggesting that the target(s) of the CGXs does not reside in the parasite mtETC. Consequently, these drugs likely target another essential function(s) either inside or outside the mitochondrion. Standard antimalarial chemotherapy involves the use of a combination of several agents, since monotherapy can often select resistant parasites rapidly. Therefore, it could be an advantage for CGX compounds to target multiple pathways (page 1, Abstract; page 2, Fig 1; page 8, para. 2; page 10, para. 3). Moreover, improvement of antimalarial potency has been reported for a series of 1,4-naphthoquinones (the chemical class that includes atovaquone) conjugated with a triphenylphosphonium group. In cancer cells, CGXs are known to cause mitochondrial damage and apoptosis (page 9, para. 3; page 10, para. 2).
Thus, these teachings of Ke ‘2016 anticipate, because standard antimalarial chemotherapy involves the use of a combination of several agents, and atovaquone and triphenylphosphonium-containing CGXs target different mitochondrial pathways, or, in the alternative, the combination of 
The composition of Ke ‘2016 meets all structural limitation of claimed composition and thus would carry the same properties, including “chemically modified”, “anticancer activity”, “radiosensitizing activity and photosensitizing activity”, “sensitizes cancer cells for anticancer activity”, “selectively kills senescent cells”, “prevents acquisition of a senescence-associated secretory phenotype”, “facilitates tissue repair and regeneration”, and “increases at least one of organismal life-span and health”, required by claims 1, 13, 16-21, and 28.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623